— Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered March 31, 1983, convicting him of attempted kidnapping in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s contention that Criminal Term abused its discretion in denying him youthful offender treatment is without merit. As the defendant himself recognizes, the grant of such relief lies within the sound discretion of the court (see, People v Parris, 109 AD2d 853; People v Walsh, 106 AD2d *835419). Moreover, the defendant’s plea was entered voluntarily in the presence of counsel and with full knowledge of the sentence to be imposed. Nevertheless, at the time of sentencing, defense counsel was afforded a full opportunity to present to the court any mitigating factors to support the defendant’s application for youthful offender status. Considering that the defendant received the benefit of a plea bargain and received the sentence promised, and in view of the defendant’s prior history and the serious nature of the crime of which he stands convicted, Criminal Term did not abuse its discretion in refusing to accord him the additional benefit of youthful offender treatment (see, People v Walsh, supra; People v Pick-ens, 105 AD2d 559). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.